FILED
                                                            JANUARY 13, 2022
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

REYNALDA MATA SANDOVAL,                       )         No. 38032-7-III
                                              )
                     Appellant,               )
                                              )
               v.                             )         UNPUBLISHED OPINION
                                              )
DEPARTMENT OF LABOR AND                       )
INDUSTRIES,                                   )
                                              )
                     Respondent.              )

         LAWRENCE-BERREY, J. — Reynalda Mata Sandoval appeals the trial court’s

finding that she was not married at the time of her industrial injury. We affirm the trial

court.

                                          FACTS

         The Department of Labor and Industries determined that Reynalda Mata Sandoval

is a permanently and totally incapacitated worker, eligible for a monthly benefit equal to a

percentage of the wage she was receiving at the time of her injury. The question on

appeal is whether Ms. Mata Sandoval was eligible for a benefit equal to a percentage of

the wages she was receiving at the time of her injury. If so, her benefit would be 65
No. 38032-7-III
Mata Sandoval v. Dep’t of Labor & Indus.


percent rather than 60 percent of her wages. RCW 51.32.060(1)(a), (g).

       We summarize the facts from the administrative hearing. Ms. Mata Sandoval was

born in Mexico in 1955. When she was 12 years old, a man kidnapped her. Her father

told the man he had to marry her. Ms. Mata Sandoval testified she was really young then

and can recall signing a paper in a place the man said was a court and being told by him

they were married.

       Ms. Mata Sandoval had three children with this man, and they were together for

three years before they separated. After this, she had children with two other men but did

not marry them because “everyone knew that I was already married.” Clerk’s Papers

(CP) at 66.

       Prior to the administrative hearing, Ms. Mata Sandoval directed one of her

daughters to locate her marriage certificate where she was married, La Huerta, which is in

Jalisco, Mexico. Her daughter could not find it. During the hearing, Ms. Mata Sandoval

confirmed that she had been separated from the man for 40 years.

       The hearing officer, and later the Board of Industrial Insurance Appeals,

determined that Ms. Mata Sandoval was not legally married under Washington law. She

petitioned the appropriate superior court for review.

       The court reviewed the record, including the testimony from the administrative


                                             2
No. 38032-7-III
Mata Sandoval v. Dep’t of Labor & Indus.


hearing, the briefs submitted by the parties, and considered the parties’ arguments. In

delivering its decision, it considered controlling case law, including Weatherall v.

Weatherall, 56 Wash. 344, 105 P. 822 (1909). It noted the case discussed presumptions

of a valid marriage raised by the parties’ conduct:

       If, on the one hand, parties have held themselves out as being married and
       then the case indicates that the presumptions . . . turn on the facts of each
       case, but include looking at whether parties cohabited, what their reputation
       was for being married, the manner in which they lived together, the opinion
       of their friends and neighbors and how they regarded their relationship
       between the parties, all come into relevant application to a decision if
       someone or a couple is married.

Report of Proceedings (RP) at 26-27.

       The trial court found there was evidence Ms. Mata Sandoval thought she was

married and that she had later represented that she had been married. It noted, however,

that it was “a different proposition than did they hold themselves out as married while the

two were together.” RP at 28.

       The trial court also explained that whether there was a marriage ceremony or

solemnization1 was important under the case law. It considered RCW 26.04.060,



       1
         RCW 26.04.070 provides in relevant part: “In the solemnization of marriage no
particular form is required, except that the parties thereto shall assent or declare in the
presence of [a religious official or judicial officer], and in the presence of at least two
attending witnesses, that they take each other to be spouses.”

                                              3
No. 38032-7-III
Mata Sandoval v. Dep’t of Labor & Indus.


noting the statute validates “a marriage solemnized . . . by certain officials, . . . even if

that official didn’t have legal authority . . . .” RP at 29. Considering Ms. Mata

Sandoval’s testimony at the administrative hearing, however, the court found there was

       no detail about what took place there, if there was any kind of oath given,
       you know, do you want to be husband and wife, are you asserting that you
       want to be husband and wife? No evidence or any detail of a real ceremony
       where, as a part of a ceremony words are uttered, do you take this person to
       be married, or sign something that says we’re being married. There’s no
       detail.

RP at 30. The trial court also noted that there was no marriage certificate to provide

evidence of a ceremony or solemnization.

       It concluded:

               So really all I have left is that Miss Mata Sandoval thought she was
       married, she represented afterwards that she was, but insufficient evidence
       that they held themselves out as married, and that there was a solemnization
       or ceremony, and therefore, I’m just not persuaded that Ms. Mata Sandoval
       has met her burden that the Board of Industrial Insurance Appeals was
       incorrect in their ruling. So their ruling will remain in effect.

RP at 31. Ms. Mata Sandoval timely appealed to this court.

                                          ANALYSIS

       STANDARD OF REVIEW

       Under the Industrial Insurance Act, Title 51 RCW, appeals from the superior court

are reviewed under the ordinary standards of civil review. RCW 51.52.140; see also


                                                4
No. 38032-7-III
Mata Sandoval v. Dep’t of Labor & Indus.


Rogers v. Dep’t of Labor & Indus., 151 Wn. App. 174, 179-81, 210 P.3d 355 (2009). Our

review is limited to evaluating whether substantial evidence supports the superior court’s

findings of fact and whether the superior court’s conclusions of law flow from those

findings. Ruse v. Dep’t of Labor & Indus., 138 Wn.2d 1, 5, 977 P.2d 570 (1999).

       While ambiguous provisions of the Industrial Insurance Act must be “‘liberally

construed’” in favor of the worker, workers claiming benefits “‘should be held to strict

proof of their right to receive the benefits provided by the act.’” Cyr v. Dep’t of Labor &

Indus., 47 Wn.2d 92, 97, 286 P.2d 1038 (1955) (quoting Olympia Brewing Co. v. Dep’t of

Labor & Indus., 34 Wn.2d 498, 505, 208 P.2d 1181 (1949)); see also City of Bellevue v.

Raum, 171 Wn. App. 124, 155 n.28, 286 P.3d 695 (2012).

       THE STATE’S NEW ARGUMENT ON APPEAL

       Ms. Mata Sandoval’s purported marriage took place in Jalisco, Mexico. The

Department argues for the first time on appeal that the marriage’s validity should be

evaluated under foreign law.

       CR 9(k)(2) requires a party who intends to raise an issue concerning the law of

another country to give notice in its pleading. Mulcahy v. Farmers Ins. Co. of Wash., 152

Wn.2d 92, 98, 95 P.3d 313 (2004). The Department did not do this. CR 9(k)(4) requires




                                             5
No. 38032-7-III
Mata Sandoval v. Dep’t of Labor & Indus.


a court to apply Washington law where foreign law has not been timely pleaded, unless

such application would result in a manifest injustice.

       Here, the parties presented their evidence and arguments to the lower tribunals

based on the assumption that Washington law applied. Application of Washington law

will not result in a manifest injustice. For this reason, we apply Washington law.

       MS. MATA SANDOVAL WAS NOT LEGALLY MARRIED

       Whether a person is married is determined by the status of the law at the time of

the purported marriage. Wilbur’s Estate v. Bingham, 8 Wash. 35, 41, 35 P. 407 (1894);

Kelley v. Kitsap County, 5 Wash. 521, 523, 32 P. 554 (1893); see also In re Welfare of

Warren, 40 Wn.2d 342, 343-44, 243 P.2d 632 (1952) (discussing the status of the law at

the time of the purported marriage).

       Preliminarily, we note the unintended harshness of the trial court’s decision, which

penalizes Ms. Mata Sandoval for her inability to recall solemnization details from 1967,

when she was only 12 years old. Out of respect for her sincerely held belief she was

married, we prefer to decide this appeal on a different basis. An appellate court may

affirm a trial court on any basis adequately supported by the record. State v. Costich, 152

Wn.2d 463, 477, 98 P.3d 795 (2004).




                                             6
No. 38032-7-III
Mata Sandoval v. Dep’t of Labor & Indus.


       Prior to oral argument, this panel directed our divisional clerk to issue a letter to

the parties asking them to be prepared to address former RCW 26.04.010 (LAWS OF 1963,

ch. 230, § 1), which provided:

              Marriage is a civil contract which may be entered into by males of
       the age of twenty-one years and females of the age of eighteen years, who
       are otherwise capable: Provided, That every marriage entered into in which
       either party shall not have attained the age of seventeen years shall be void
       except where this section has been waived by a superior court judge of the
       county in which the female resides on a showing of necessity.[2]

       Ms. Mata Sandoval was 12 years old when she purportedly married. According to

former RCW 26.04.010, her marriage was void unless remand might be appropriate for

the superior court to consider waiving that section.

       At oral argument, this panel questioned the parties about the purpose of

RCW 51.32.060(1) and whether that purpose might be furthered by waiving former

RCW 26.04.010. We note that RCW 51.32.060(1) varies the percentage of wages paid as

a monthly benefit to a pensioned worker between 60 and 75 percent, depending on the

worker’s marital status and number of children. The purpose then of RCW 51.32.060(1)




       2
        Current law requires each person to be at least 18 years of age and otherwise
capable. RCW 26.04.010(1). So the issue this panel raised in the recent letter—whether
a 12 year old may legally marry—was apparent from the beginning of this action.

                                              7
No. 38032-7-111
                                                                                             I
Mata Sandoval v. Dep 't ofLabor & Indus.


is to provide a higher monthly benefit if the injured worker's wages might have assisted a

spouse or child.

       Here, because Ms. Mata Sandoval had been separated from her purported husband

for 40 years, the purpose of RCW 51.32.060(1) would not be furthered by waiving the

former statute. We decline to remand for the superior court to possibly waive application

of the former statute.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




Pennell, C.J.                             Staab, J.




                                             8